Name: Commission Delegated Regulation (EU) NoÃ 886/2013 of 15Ã May 2013 supplementing Directive 2010/40/EU of the European Parliament and of the Council with regard to data and procedures for the provision, where possible, of road safety-related minimum universal traffic information free of charge to users Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: documentation;  marketing;  information and information processing;  transport policy;  land transport;  European construction
 Date Published: nan

 18.9.2013 EN Official Journal of the European Union L 247/6 COMMISSION DELEGATED REGULATION (EU) No 886/2013 of 15 May 2013 supplementing Directive 2010/40/EU of the European Parliament and of the Council with regard to data and procedures for the provision, where possible, of road safety-related minimum universal traffic information free of charge to users (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/40/EU of the European Parliament and of the Council of 7 July 2010 on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport (1), and in particular Article 3(c) and Articles 6(1) thereof, After consulting the European Data Protection Supervisor, Whereas: (1) Article 3(c) of Directive 2010/40/EU identifies, as a priority action, data and procedures for the provision, where possible, of road safety-related minimum universal traffic information free of charge to users. (2) Article 6(1) of Directive 2010/40/EU requires the Commission to adopt specifications necessary to ensure compatibility, interoperability and continuity for the deployment and operational use of Intelligent Transport Systems (ITS) for the priority actions. (3) The Communication Towards a European road safety area: policy orientations on road safety 2011-2020 (2) acknowledges that ITS have the potential to play a considerable role for the improvement of traffic safety, for example through the adoption of systems to detect incidents and supervise traffic that are able to provide information to road users in real time.. (4) For the provision of information services, Directive 2003/98/EC of the European Parliament and of the Council of 17 November 2003 on the reuse of public sector information (3) sets minimum rules for the reuse of public sector information throughout the Union and encourages Member States to go beyond these minimum rules and to adopt policies allowing broad use of information or data held by public sector bodies. (5) The deployment and use of ITS applications and services entails the processing of personal data which should be carried out in accordance with Union law, as set out, in particular, in Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4) and in Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (5). Therefore, the principles of purpose limitation and data minimisation should be applied to ITS applications and services. (6) To achieve compatibility, interoperability and continuity, it is necessary to define minimum requirements for road safety-related universal traffic information services. These requirements should relate to the identification and use of a standardised list of safety-related traffic events or conditions to be communicated to end users, as well as to the content of the information to be provided to end users. If end users receive information through various delivery channels that are under the control of public and/or private road operators, service providers and broadcasters dedicated to traffic information, that information should not be contradictory, therefore should consist of the same elements and be based on the same description of the event or condition in question. (7) Road safety-related traffic data are essential for the provision of road safety-related minimum universal traffic information. They are collected and stored by public and/or private operators and service providers. In order for these data to be made easily available for exchange and reuse for the provision of information services, public and/or private road operators and service providers should make them accessible through individual access points or make sure that they are accessible through national access points set up and managed by the Member States. These national access points can take the form of a repository, registry, web portal or similar. (8) These road safety-related traffic data should be made accessible in accordance with data protection requirements (e.g. anonymisation of personal data). If the information service is to rely on the collection of data, including geo-location, from the end users themselves or through cooperative systems in the future, then end users should be clearly informed about the collection of such data, the arrangements for data collection and potential tracking, and the periods for which such data are kept. Appropriate technical measures should be deployed by public and/or private road operators, service providers and automotive industries to ensure the anonymity of the data received from end users or their vehicle. (9) Those Member States which already provide some form of road safety-related traffic information on their territory should be able to continue using their existing methods, in so far as they are consistent with the requirements of this Regulation. To maximise the positive impact of the provision of information services on road safety and traffic conditions in terms of reducing the number of road accidents and fatalities in the Union, the provision of road safety-related minimum universal traffic information should be compatible, interoperable and continuous across Member States, maintained at a minimum level of quality and, where possible, free of charge for all end users. (10) For all Member States to develop a harmonised and seamless approach towards the provision of road safety-related minimum universal traffic information across the Union it is relevant to define requirements for the whole Union which would apply to the provision of any road safety-related minimum universal traffic information service. Member States can rely on existing technical solutions and open standards, provided by the European and international standardisation organisations in order to ensure the interoperability and continuity of the provision of road safety-related minimum universal traffic information in the Union. (11) To ensure that the provision of road safety-related minimum universal traffic information is both reliable and worthwhile, a minimum level of quality should be achieved. Member States should work further and share their experiences on the definition of the relevant quality criteria, the methods of quality measurement and monitoring, and the quality targets for every type of road safety-related events or conditions, road networks and/or operating environments. Member States should share their knowledge and best practices by communicating to the Commission the results of their analysis and experience relating to this topic. (12) Although road safety-related minimum universal traffic information should be provided, where possible, as a universal facility free of charge to end users, there may be remaining costs for the latter linked to the cost of telecom fees, radio licence, or the purchase of the equipment enabling the reception of the information. (13) Road safety-related minimum universal traffic information should reach as many end users as is technically feasible taking into account the different technical capabilities of vehicles, delivery channels and reception devices available on the market. (14) Public and private road operators and service providers should aim to harmonise the presentation of the content of the information provided to end users irrespective of their language. Where Member States have signed it, they should rely on the 1968 Vienna Convention on Road Signs and Signals agreed by the United Nations Economic and Social Council on 8 November 1968, in particular the Consolidated Resolution on Road Signs and Signals developed by the Working Party on Road Traffic Safety (6). (15) On the basis of national assessment, Member States should be able to delineate the coverage of the road safety-related minimum universal traffic information service along the trans-European road network within their territory in order to focus on road sections and areas where traffic and safety conditions require the provision of information services and justify the associated investment. However, it is acknowledged that, due to the different situations and stakeholders, the requirements of this Regulation should not apply to urban nodes. Member States should communicate to the Commission the national delineation of the information service. (16) Article 17(4) of Directive 2010/40/EU requires the Commission to submit a report every three years to the European Parliament and to the Council on the progress made in the implementation of this Directive. The report should be accompanied by an analysis of the functioning and implementation of Articles 5 to 11 and Article 16, and should assess the need to amend this Directive, where appropriate. This review should also assess the need to amend and/or complement the specifications adopted for priority actions, where appropriate, in the light of their national deployment, technological developments and standardisation progress, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes the specifications necessary to ensure compatibility, interoperability and continuity for the deployment and operational use of data and procedures for the provision, where possible, of road safety-related minimum universal traffic information free of charge to users on a Union level in accordance with Directive 2010/40/EU. It shall apply to the provision of road safety-related minimum universal traffic information services on the trans-European road network. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) trans-European road network means the road network as defined in Section 2 of Annex I to Decision No 661/2010/EU of the European Parliament and of the Council (7) with the exclusion of urban nodes; (b) temporary slippery road means any unforeseen condition of the road surface which makes it slippery for a certain amount of time, causing low adherence of the vehicle to the road; (c) animal, people, obstacles, debris on the road means any situation where animals, debris, obstacles or people are positioned on the road where one would not expect to find them so that an emergency manoeuvre might be required to avoid them; (d) unprotected accident area means the area where an accident has occurred and which has not yet been secured by the competent authority; (e) short-term road works means any temporary road works that are carried out on the road or on the side of the road and which are indicated only by minimum signing because of the short-term nature of these works; (f) reduced visibility means visibility affected by any condition that reduces the sight range of drivers and which might affect safe driving; (g) wrong-way driver means a vehicle travelling on the wrong side of a divided carriageway against the oncoming traffic; (h) unmanaged blockage of a road means any blockage of a road, partial or total, which has not been adequately secured and signposted; (i) exceptional weather conditions means unusual, severe or unseasonal weather conditions which might affect safe driving; (j) user of road safety-related minimum universal traffic information means any legal or natural person participating in the provision of road safety-related minimum universal traffic information services, such as public and private road operators, traffic managers, service providers, and broadcasters dedicated to traffic information; (k) end user means any driver benefiting from road safety-related minimum universal traffic information services; (l) road safety-related minimum universal traffic information service means a real-time traffic information service that provides an agreed minimum road safety-related content and which can be accessed at minimum effort by a maximum of end users; (m) road safety-related traffic data means data necessary for providing the road safety-related minimum universal traffic information service and collected via any private or public source; (n) road safety-related minimum universal traffic information means any extracted, aggregated and processed road safety-related traffic data, offered by public and/or private road operators and/or service providers to end users through any delivery channels; (o) access point means a digital point of access where the road safety-related traffic data necessary for generating the road safety-related minimum universal traffic information are collected, formatted, and made available for exchange and reuse; (p) free of charge means the provision of the road safety-related minimum universal traffic information service at no extra cost for the end users at the point of use. Article 3 List of road safety-related events or conditions The events or conditions covered by the road safety-related minimum universal traffic information service shall consist of at least one of the following categories: (a) temporary slippery road; (b) animal, people, obstacles, debris on the road; (c) unprotected accident area; (d) short-term road works; (e) reduced visibility; (f) wrong-way driver; (g) unmanaged blockage of a road; (h) exceptional weather conditions. Article 4 Information content 1. The information provided on the road safety-related events or conditions shall include the following items: (a) location of the event or the condition; (b) the category of event or condition as referred to in Article 3 and, where appropriate, short description of it; (c) driving behaviour advice, where appropriate. 2. The information shall be withdrawn if the event or condition cease to subsist, or shall be modified if there is a change in the event or condition. Article 5 Provision of the information service 1. Member States shall designate sections of the trans-European road network where traffic and safety conditions require the deployment of the road safety-related minimum universal traffic information service. They shall communicate these sections of roads to the Commission. 2. The provision of the information service shall fulfil the requirements set out in Articles 6 to 8. Article 6 Detection of events or conditions and collection of data For the sole purposes of providing the information service, public and private road operators and/or service providers shall set up or use the means to detect events or identify conditions, and shall collect the relevant road safety-related traffic data. The deployment of these means shall comply with the conditions and requirements set out in national law. Article 7 Availability, exchange and reuse of data 1. Public and/or private road operators and/or service providers shall share and exchange the data they collect pursuant to Article 6. For that purpose, they shall make these data available in the DATEX II (CEN/TS 16157) format or any fully compatible and interoperable with DATEX II machine-readable format through an access point. 2. Member States shall manage a national access point to the data referred to in paragraph 1, which regroups the access points established by public and/or private road operators and/or service providers operating on their territory. 3. These data shall be accessible for exchange and reuse by any user of road safety-related minimum universal traffic information: (a) on a non-discriminatory basis; (b) within the Union irrespective of the Member State of establishment; (c) in accordance with access rights and procedures defined in Directive 2003/98/EC; (d) within a timeframe that ensures the timely provision of the information service; (e) through the national access point. 4. Public and private road operators and service providers shall ensure the timely renewal and quality of data made available through their access point. Article 8 Dissemination of information 1. Public road operators, service providers and broadcasters dedicated to traffic information shall provide road safety-related minimum universal traffic information to end users prior to the provision of any other non-safety-related traffic information. 2. The information service shall fulfil the following conditions: (a) it shall be provided in such a way as to ensure the widest reach of end users concerned by the given event or condition referred to in Article 3; (b) it shall be made available by public and/or private road operators and/or service providers and/or broadcasters dedicated to traffic information, where possible free of charge to end users. 3. Public and private road operators and service providers shall collaborate to harmonise the presentation of the content of the information provided to end users. They shall inform end users of the existence of the information service and its coverage. Article 9 Assessment of compliance with requirements 1. Member States shall designate an impartial and independent national body competent to assess whether the requirements set out in Articles 3 to 8 are fulfilled by public and private road operators and service providers and broadcasters dedicated to traffic information. Two or more Member States may designate a common body competent to assess compliance with these requirements on their territories. Member States shall notify the national bodies to the Commission. 2. Public and private road operators, service providers and broadcasters dedicated to traffic information shall provide the designated national bodies with their identification details and a description of the information service they provide, and submit a declaration of compliance with the requirements set out in Articles 3 to 8. The declaration shall contain the following elements, where applicable: (a) the road safety-related categories covered and the road network coverage of the information service; (b) information on their access point to road safety-related traffic data and its conditions of use; (c) the format of the road safety-related traffic data accessible through their access point; (d) the means of dissemination of the information service to end users. Public and private road operators, service providers and broadcasters dedicated to traffic information shall immediately update their declarations of compliance following any change in the provision of their service. 3. The designated national bodies shall randomly inspect the correctness of the declarations of a number of public and private road operators, service providers and broadcasters dedicated to traffic information, and shall request proof of compliance with the requirements set out in Articles 3 to 8. Every year, the designated national bodies shall report to the national authorities on the declarations submitted and on the results of their random inspections. Article 10 Follow-up 1. Member States shall communicate to the Commission no later than 12 months following the entry into force of this Regulation the following information: (a) the national body designated for the assessment of compliance with the requirements set out in Articles 3 to 8; (b) the description of the existing or envisaged national access point. 2. At the latest 12 months following the entry into force of this Regulation and every calendar year thereafter, Member States shall communicate to the Commission the following information: (a) the progress they have made in implementing the information service, including the criteria used to define its level of quality and the means used to monitor its quality; (b) the results of the assessment of compliance with the requirements set out in Articles 3 to 8; (c) where relevant, a description of changes to the national access point. Article 11 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2013. However, with regard to the information service already deployed on the date of entry into force of this Regulation, it shall apply from 1 October 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 207, 6.8.2010, p. 1. (2) COM(2010) 389 final. (3) OJ L 345, 31.12.2003, p. 90. (4) OJ L 281, 23.11.1995, p. 31. (5) OJ L 201, 31.7.2002, p. 37. (6) United Nations  ECE/TRANS/WP.1/119/Rev.2  27 May 2010. (7) OJ L 204, 5.8.2010, p. 1.